Citation Nr: 0000024	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-10 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for the granting of a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been assigned by the RO a 100 percent 
disability rating for PTSD.  The effective date of this award 
was March 29, 1996.

3.  The medical records received after June 7, 1993, show 
that the veteran was unemployable as a result of his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 
1996, for a 100 percent schedular rating for PTSD have been 
met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).

2.  The criteria for an effective date earlier than June 8, 
1993, for a 100 percent schedular rating for PTSD have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been service-connected for PTSD since May 
1989.  In March 1997, the RO increased the veteran's 
disability evaluation for this condition from 70 to 100 
percent.  An effective date for a 100 percent disability 
rating was assigned - this date was March 29, 1996.  The 
effective date of the evaluation was based on the veteran's 
admission to hospital in March 1996.  

The veteran was subsequently notified of this decision and he 
has filed a disagreement with the assigned effective date.  
He contends that an effective date of June 1, 1990, the date 
of his original application for service connection for PTSD, 
should be assigned vice that of March 29, 1996.  The veteran 
maintains that he has suffered from the same symptoms and 
manifestations since 1990, and as such, should receive back 
benefits from that date.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  The facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id.

The effective date provisions for the awards of increased 
disability compensation include a general rule that an award 
based on a claim for increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999).  The 
governing regulatory provisions expressly stipulate that the 
effective date for the granting of increased disability 
compensation is as follows:
 
§ 3.400 General.
 
Except as otherwise provided, the 
effective date of an evaluation and award 
. . . [for] a claim for increase will be 
the date of receipt of the claim or the 
date entitlement arose, whichever is the 
later. 
 
....
 
(o)  Increases . . . (1) General.  Except 
as provided in paragraph (o)(2) of this 
section and § 3.401(b) [which applies to 
increases for dependents], date of 
receipt of claim or date entitlement 
arose, which is later. . . .
 
(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.
 
38 C.F.R. § 3.400 (1999).  It is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise is that the service-
connected disability has increased in severity to a degree 
warranting an increase in compensation.  Cf. Hazan v. Gober, 
10 Vet. App. 511, 519 (1992) (noting that, under section 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability). 

Under the general rule provided by the law, an effective date 
for an increased rating may be assigned later than the date 
of receipt of claim - if the evidence shows that the increase 
in disability actually occurred after the claim was filed - 
but never earlier than the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991 & Supp. 1999).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o)(2) 
(1990); see Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VA O.G.C. Prec. Op. 12-98 (Sept. 23, 1998).  Thus, the 
date of receipt of a claim for an increased disability rating 
generally only becomes the effective date for an increased 
rating when the increase in disability is shown to have 
"occurred more that one year prior to the receipt of the 
claim for such increase" and the increased level of 
disability still continues to the present day.  See Harper, 
10 Vet. App. at 126; VA O.G.C. Prec. Op. 12-98 at 3.

The veteran's original claim for entitlement to service 
connection for PTSD was received at the RO on May 11, 1989.  
A determination as to whether service connection for this 
disorder was proper was not rendered until June 1, 1990.  VA 
Form 21-6796, Rating Decision, June 1, 1990.  A 10 percent 
disability rating was awarded and the effective date was 
determined to be May 11, 1989 - the day that the RO first 
received the veteran's application for benefits.  Seven 
months later, the RO received a notice of disagreement from 
the veteran.  Said notice expressed his disagreement with the 
disability evaluation and the eventual assignment of a 100 
percent disability rating was the result of that initial 
disagreement.

The Board first notes that there has not been a final rating 
decision that would preclude the assignment of an earlier 
effective date earlier than March 29, 1996 (the current 
effective date for the 100 percent disability rating).  The 
issue of entitlement to an increased rating has been 
continuously in dispute ever since the claim for an increased 
evaluation was raised in January 1991.  Hence, in requesting 
an earlier effective date, pursuant to the above cited 
statutes and regulations, it is possible that an effective 
date earlier than March 29, 1996, can be assigned if the 
evidence shows that the symptoms and manifestation indicative 
of a more disabling condition were present prior to March 29, 
1996.  

Hence, the Board must determine whether the schedular 
criteria for a 100 percent evaluation were met earlier than 
March 29, 1996.  Disability evaluations are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(1999).  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59 (1999).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There are potentially significant differences under the 
former and current regulations which may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received specific notice of the potential 
applicability of the amended regulations, and has had an 
opportunity to submit evidence and argument pertaining to 
evaluation of his PTSD under the amended regulations, the 
Board may consider and apply either set of regulations since 
he will not be prejudiced thereby.  Therefore, the Board will 
apply the criteria that is the most beneficial to the 
veteran.

The old criteria read as follows:

A 100 percent evaluation will be assigned 
for PTSD when the attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  The individual will be 
unable to obtain or retain employment.  A 
70 percent rating is warranted when the 
ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  A 50 percent evaluation will 
be assigned when the ability to establish 
or maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as 
to result in considerable industrial 
impairment.  When there is definite 
impairment in the ability to establish or 
maintain effective or wholesome 
relationships with people, a 30 percent 
evaluation is warranted.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  
A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  
38 C.F.R. Part 4, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirements that the Board 
articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 1999).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9400 (1999), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

The first PTSD-specific VA medical examination of the veteran 
was conducted in Apri1 1990.  See VA Form 10-9034a, Medical 
Record Report, April 3, 1990.  Prior to the examination, the 
veteran told the examiner that he liked working alone onboard 
a boat, that he had little contact with his family, and that 
he was receiving treatment for a mental condition at the 
local VAMC.  Upon completion of the examination, the examiner 
diagnosed the veteran as having PTSD but he failed to 
quantify the severity of said condition.

Two years later, another examination was performed.  PTSD 
Exam, July 15, 1992.  The doctor wrote that the veteran was 
having intrusive thoughts and nightmares, but his speech was 
coherent and clear.  The veteran was also reported to be 
depressed, somewhat agitated, and isolative with minimal 
interaction with others.  Although the medical report went 
into further detail concerning the symptoms and 
manifestations the veteran was experiencing, the doctor, like 
the previous examiner, did not quantify the veteran's 
condition.  He did not state whether the veteran's case was 
mild, moderate, definite, etcetera.  Moreover, the doctor did 
not state that the veteran was experiencing problems in 
maintaining his employment as a result of his PTSD. 

The first real written indicator that the Board has 
concerning the severity of the veteran's mental condition is 
dated June 8, 1993.  Prior to the examination, the veteran 
complained of intrusive thoughts, emotional estrangement from 
others, irritability, and sleep disturbance.  The examiner 
also noted the following:

MENTAL STATUS EXAMINATION: . . . 
cooperative and engaging.  Motor activity 
was normal.  Speech normal rate, tone and 
rhythm.  Mood euthymic.  Affect normal 
range and appropriate.  Thoughts logical 
and goal directed without looseness of 
association, no delusions, no 
hallucinations.  He is oriented time 
three.  Abstractions were within normal 
limits.  Intelligence was average.

....

	. . . Isolates and becomes more 
depressed in response to stress with the 
goal of having the patient verbalize 
thoughts and feelings as the issues occur 
rather than isolation. . . .

....

DISPOSITION AND RECOMMENDATIONS AT THE 
TIME OF DISCHARGE FROM THE PROGRAM:  Mr. 
T. continued to have symptoms of post-
traumatic stress disorder which were both 
chronic and severe and were complicated 
by a coexisting diagnosis of bipolar 
disorder and complicated by past history 
of alcohol abuse with recent relapse.

Three years later, in conjunction with the veteran's claim 
for an increase evaluation, he underwent three more 
psychiatric examinations.  After conducting the first 
examination in March 1996, the VA physician, Dr. B. F. Vogel, 
wrote:

	. . . I did review the veteran's 
voluminous C-file and found ample 
documentation for the diagnosis of post-
traumatic stress disorder.  I found that 
early C & P evaluations done by Dr. 
Dreher in 1990 which made the same 
diagnosis that I made.  In reviewing the 
claims folder, I found that the veteran 
had been in treatment and that there was 
much concern about the veteran isolating 
himself.  Even during the treatment 
program, he would not answer, would stay 
by himself, would not join the therapy 
group and this became a problem for his 
therapist and the veteran to deal with 
and it has been an ongoing one.

	. . . The limitation of activity 
impose[d] by the service connected 
psychoneurosis [post-traumatic stress 
disorder] is a severe one.  These 
symptoms have produced such a marked 
reaction in his initiative, flexibility 
and efficiency levels that his 
relationship with other people of both 
socially and vocationally has been very 
considerably impaired.  He has a marked 
problem in being with people at all.  He 
literally walks away from people and has 
been doing so for a number of years as 
evidence by the material in his C claims 
folder.

He is not able to maintain a stable, 
average relationship with people either 
in a social setting or a vocational 
setting and consequently, his 
employability is to be considered as 
having reached a very marked reduction.  
Certainly because of his tendency to 
avoid being with people and feeling so 
much unease, his reliability is markedly 
reduced.

A rating I have given is best at 50 and 
this is described under the global 
assessment functioning as having being an 
indicator of serious symptoms and serious 
impairment in social and occupational 
function.

Dr. Vogel further commented on the veteran in June 1996.  To 
add to his comments made in March 1996, Dr. Vogel wrote:

I did a complete and in depth psychiatric 
evaluation of this veteran on 30 Oct 95. 
. . .

....

I have reviewed the claims folder and in 
my clinical opinion the veteran's ability 
to establish and maintain relationships 
is seriously impaired.  For years this 
man has avoided emotional contact with 
people and considers himself as an 
"isolate".  He has frequent thoughts of 
attacking and injuring other people and 
having sufficient insight he uses this as 
a reason for reducing close contact with 
other people.

There has been in addition, an extreme 
reduction in initiative, efficiency, and 
reliability as his vocational and long 
term alcohol abuse will testify to.

This man's symptoms cause serious 
impairment in communication, as well as 
major impairment in a number of areas 
such as family relations, work 
situations, and emotional relationships.  
His mood swings make it difficult for him 
to either establish or to maintain 
relationships with other people, whether 
the situation is a social and emotional 
one, or whether it is a vocational one.  
When I last saw the veteran, my clinical 
estimate of his global functioning was 50 
which is defined as a testing to serious 
symptoms and serious impairment and 
social occupational or other functioning.  
On 2 May 96, when the psychologist at the 
Biloxi Division of the VA made her 
psychological evaluation she gave the 
global assessment of functioning as 40 
which is a more serious measure of 
impairment because it includes not only 
major impairment in a number of areas, 
such as work, family relations, judgment, 
thinking, or mood, but also include some 
impairment in reality testing or 
communication.  At any rate this man is 
seriously impaired and there is 
sufficient coincidence between the 
evaluation done by Dr. DeRoma and the one 
I did in Oct of 95 to make for such a 
clinical opinion.

In October 1996, the RO received a letter from R. D. Martin 
of the Biloxi VA Medical Center (VAMC).  Mr. Martin wrote 
that he had observed the veteran for five months while the 
veteran was an inpatient (from August 1994 to January 1995).  
Mr. Martin further wrote:

	. . . he was cooperative with his 
treatment team.  Unfortunately, his post 
traumatic stress symptoms interfered with 
his program.  His behavior was 
unpredictable.  One day he would be 
fairly stable and able to participate in 
some of his activities of daily living.  
The very next day he would be wearing 
inappropriate attire for this area and 
season.  This type of behavior dictates 
that he is unstable and socially 
inappropriate.  He seems to be motivated, 
unfortunately he can not produce when 
called on for his assignment.

The claims folder also contains a large amount of VA medical 
treatment records from 1990 to the present that do confirm 
the veteran's repeated treatment for PTSD.  However, a major 
portion of those reports do not qualify/quantify the impact 
of the disorder on his life.  Instead, they merely document 
statements made by the veteran, his progress in treatment, 
and his outlook.  Moreover, many of the reports deal with the 
veteran's ongoing battle with alcoholism and his repeated 
failed attempts to receive treatment for that condition.  The 
Board further notes that in these same records, the veteran 
admits that he is able to work, and has, in fact, worked 
alone or with others.  Additionally, these same records 
disclose that the veteran did not leave his job as a result 
of his illness but for the purpose of attending university 
classes on a full-time basis.  See Treatment Record from 
February 28, 1994.

The claims folder also contains a copy of a decision by the 
Social Security Administration - said decision awarded 
unemployment benefits to the veteran in August 1994.  In the 
decision, the Administrative Law Judge reported:

	. . . The claimant has also been 
examined . . . on March 1, 1994 . . .   
Upon mental status examination, Dr. 
Anastasio reported the claimant exhibited 
psychomotor retardation and an agitated 
mood.  Dr. Anastasio's reported the 
claimant was suffering from a post 
traumatic stress disorder, bipolar 
affective disorder, and alcohol abuse and 
it was his opinion the claimant would 
have a great deal of difficulty 
interacting appropriately with others to 
the extent that he would be prevented 
from functioning adequately in an 
employment situation.  In a medical 
assessment of ability to do work related 
activities (mental), Dr. Anastasio 
reported it was his opinion the 
claimant's ability to follow work rules, 
use judgment, function independently, 
maintain concentration and attention, and 
relate to co-workers would be only fair 
and his ability to deal with the public, 
interact with supervisors, and deal with 
work stresses was poor to none.  
Furthermore, he had poor to no ability to 
understand, remember and carry out 
detailed and complex job instructions and 
only fair ability to understand, 
remember, and carry out simple job 
instructions.  Dr. Anastasio was also of 
the opinion the claimant's ability to 
relate predictability in social 
situations and demonstrate reliability 
was poor or none and his ability to 
maintain personal appearance and behave 
in an emotionally stable manner was 
estimated as fair.

After careful examination of the above-referenced evidence, 
the Board finds that the evidence does support the veteran's 
claim that an early effective for a 100 percent disability 
should be assigned.  However, the Board does not agree with 
the veteran that the evidence supports a 100 percent 
disability evaluation from the date in which he originally 
submitted his claim.  Instead, the Board believes that a more 
appropriate effective date to be June 8, 1993.  After this 
date, the medical evidence clearly shows that the veteran's 
symptoms were totally disabling and rendered the veteran 
unemployable.  The Board finds that such totally disabling 
symptoms have been present since that time.  Although the 
symptoms occasionally went into partial remission, especially 
after the veteran underwent intensive inpatient medical 
treatment, these same symptoms were persistent and tended to 
recur, effectively preventing the veteran from securing or 
following a substantially gainful occupation.  Accordingly, 
the Board concludes that the criteria for an effective date 
of June 8, 1993, for a 100 percent disability rating PTSD are 
met.

With respect to the assignment of an effective date earlier 
than June 8, 1993, the Board notes that there is no basis for 
such an award.  The medical evidence does not attest to the 
veteran's claim that he was unemployable prior to that time.  
The medical evidence does not show that the veteran's overall 
condition resulted in severe impairment in the ability to 
obtain or retain employment.  Instead, the evidence suggests 
that the veteran was a person who may have had moderate 
difficulty in occupational functioning, such as conflicts 
with coworkers, but who was nevertheless able to work.  

Moreover, instead of providing evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, the 
evidence suggests that the veteran had no overt thought 
disorder or confusion; no hallucinations, delusions, or 
unusual thought content, and no loose associations.

With respect to the revised rating criteria, the reports 
prior to June 1993 do not claim that the veteran had gross 
impairment in thought processes and communication, or that he 
was suffering from hallucinations or delusions.  He also did 
not display grossly inappropriate behavior, he was always 
oriented to time and place, and had a good memory.  The Board 
further notes that the same documents did not show that he 
had an occupational impairment that was due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships. 

Hence, because it was not factually ascertainable prior to 
June 8, 1993, that the veteran's PTSD was 100 percent 
disabling, under either the old or new rating criteria, an 
effective date prior to June 8, 1993, is not warranted 
pursuant to 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) or 
38 C.F.R. § 3.400 (1999). 


ORDER

An effective date of June 8, 1993, for the granting of a 100 
percent disability rating for PTSD, is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

